
	
		II
		Calendar No. 1104
		110th CONGRESS
		2d Session
		S. 3384
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Carper (for himself,
			 Ms. Collins, Mr. Lieberman, Mr.
			 Coleman, Mrs. McCaskill, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 1
			 (legislative day, September 17), 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend section 11317 of title 40, United States Code,
		  to require greater accountability for cost overruns on Federal IT investment
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Information Technology Investment
			 Oversight Enhancement and Waste Prevention Act of
			 2008.
		2.IT investment
			 projects
			(a)Significant and
			 gross deviationsSection 11317 of title 40, United States Code,
			 is amended to read as follows:
				
					11317.Significant
				and gross deviations
						(a)DefinitionsIn
				this subchapter:
							(1)Agency
				headThe term Agency Head means the head of the
				Federal agency that is primarily responsible for the IT investment project
				under review.
							(2)ANSI EIA–748
				standardThe term ANSI EIA–748 Standard means the
				measurement tool jointly developed by the American National Standards Institute
				and the Electronic Industries Alliance to analyze earned value management
				systems.
							(3)Appropriate
				congressional committeesThe term appropriate
				congressional committees means—
								(A)the
				Committee on Homeland Security and
				Governmental Affairs of the Senate;
								(B)the
				Committee on Oversight and Government Reform of
				the House of Representatives;
								(C)the
				Committee on Appropriations of the
				Senate;
								(D)the
				Committee on Appropriations of the House of
				Representatives; and
								(E)any other relevant
				congressional committee with jurisdiction over an agency required to take
				action under this section.
								(4)Chief
				information officerThe term Chief Information
				Officer means the Chief Information Officer designated under section
				3506(a)(2) of title 44 of the Federal agency that is primarily responsible for
				the IT investment project under review.
							(5)Core IT
				investment projectThe terms core IT investment
				project and core project mean a mission critical IT
				investment project jointly designated as such by the Agency Head and the
				Director under subsection (b).
							(6)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(7)Grossly
				deviatedThe term grossly deviated means cost,
				schedule, or performance variance that is at least 40 percent from the Original
				Baseline.
							(8)Independent cost
				estimateThe term independent cost estimate means a
				pragmatic and neutral analysis, assessment, and quantification of all costs and
				risks associated with the acquisition of an IT investment project,
				which—
								(A)is based on
				programmatic and technical specifications provided by the office within the
				agency with primary responsibility for the development, procurement, and
				delivery of the project;
								(B)is formulated and
				provided by an entity other than the office within the agency with primary
				responsibility for the development, procurement, and delivery of the
				project;
								(C)contains
				sufficient detail to inform the selection of a baseline benchmark measure under
				the ANSI EIA–748 standard; and
								(D)accounts for the
				full life cycle cost plus associated operations and maintenance expenses over
				the usable life of the project’s deliverables.
								(9)IT investment
				projectThe terms IT investment project and
				project mean an information technology system or acquisition
				that—
								(A)requires special
				management attention because of its importance to the mission or function of
				the agency, a component of the agency, or another organization;
								(B)is for financial
				management and obligates more than $500,000 annually;
								(C)has significant
				program or policy implications;
								(D)has high executive
				visibility;
								(E)has high
				development, modernization, or enhancement costs;
								(F)is funded through
				other than direct appropriations; or
								(G)is defined as
				major by the agency’s capital planning and investment control process.
								(10)Life cycle
				costThe term life cycle cost means the total cost
				of an IT investment project for planning, research and development,
				modernization, and enhancement.
							(11)Original
				baseline
								(A)In
				generalExcept as provided under subparagraph (B), the term
				Original Baseline means the ANSI EIA–748 Standard-compliant cost,
				schedule, and performance benchmark established at the commencement of an IT
				investment project contract.
								(B)Grossly deviated
				projectIf an IT investment project grossly deviates from its
				Original Baseline (as defined in subparagraph (A)), the term Original
				Baseline means the ANSI EIA–748 Standard-compliant cost, schedule, and
				performance benchmark established under subsection (e)(3)(C).
								(12)Significantly
				deviatedThe term significantly deviated means cost,
				schedule, or performance variance that is at least 20 percent from the Original
				Baseline.
							(b)Core IT
				investment projects
							(1)DesignationExcept
				as provided under paragraph (2), each Agency Head and the Director shall
				jointly designate not fewer than 5 of the agency’s most mission critical IT
				investment projects as core IT investment projects or
				core projects, after considering, among other factors—
								(A)whether the
				project represents a high-dollar value relative to the average IT investment
				project in the agency’s portfolio;
								(B)whether the
				project delivers a capability critical to the successful completion of the
				agency mission, or a portion of such mission; and
								(C)whether the
				project incorporates unproven or previously undeveloped technology to meet
				primary project technical requirements.
								(2)ExceptionIf
				the Agency Head and the Director jointly determine that fewer than 5 IT
				investment projects meet the criteria described in paragraph (1), the
				Director—
								(A)may provide the
				agency with written authorization to designate fewer than 5 projects;
				and
								(B)shall submit a
				report to the appropriate congressional committees that contains notice of, and
				justification for, any such authorization.
								(c)Cost, schedule,
				and performance reports
							(1)Quarterly
				reportsNot later than 7 days after the end of each fiscal
				quarter, the project manager for an IT investment project shall submit a
				written report to the Chief Information Officer that includes, as of the last
				day of the applicable quarter—
								(A)a description of
				the cost, schedule, and performance of all projects under the project manager’s
				supervision;
								(B)the original and
				current project cost, schedule, and performance benchmarks for each project
				under the project manager’s supervision;
								(C)the cost,
				schedule, or performance variance related to each IT investment project under
				the project manager’s supervision since the commencement of the
				contract;
								(D)for each project
				under the project manager’s supervision, any known, expected, or anticipated
				changes to project schedule milestones or project performance benchmarks
				included as part of the original or current baseline description; and
								(E)the current cost,
				schedule, and performance status of all projects under supervision that were
				previously identified as significantly deviated or grossly deviated.
								(2)Interim
				reportsIf the project manager for an IT investment project
				determines that there is reasonable cause to believe that an IT investment
				project has significantly deviated or grossly deviated since the issuance of
				the latest quarterly report, the project manager shall submit to the Chief
				Information Officer, not later than 7 days after such determination, a report
				on the project that includes, as of the date of the report—
								(A)a description of
				the original and current program cost, schedule, and performance
				benchmarks;
								(B)the cost,
				schedule, or performance variance related to the IT investment project since
				the commencement of the contract;
								(C)any known,
				expected, or anticipated changes to the project schedule milestones or project
				performance benchmarks included as part of the original or current baseline
				description; and
								(D)the major reasons
				underlying the significant or gross deviation of the project.
								(d)Determination of
				significant deviation
							(1)Chief
				information officerUpon receiving a report under subsection (c),
				the Chief Information Officer shall—
								(A)determine if any
				IT investment project has significantly deviated; and
								(B)report such
				determination to the Agency Head.
								(2)Congressional
				notificationIf the Chief Information Officer determines under
				paragraph (1) that an IT investment project has significantly deviated and the
				Agency Head has not issued a report to the appropriate congressional committees
				of a significant deviation for that project under this section since the
				project was last required to be re-baselined under this section, the Agency
				Head shall submit a report to the appropriate congressional committees and to
				the Government Accountability Office that includes—
								(A)written
				notification of such determination;
								(B)the date on which
				such determination was made;
								(C)the amount of the
				cost increases and the extent of the schedule delays with respect to such
				project;
								(D)any requirements
				that—
									(i)were added
				subsequent to the original contract; or
									(ii)were originally
				contracted for, but were changed by deferment or deletion from the original
				schedule, or were otherwise no longer included in the requirements contracted
				for;
									(E)an explanation of
				the differences between—
									(i)the estimate at
				completion between the project manager, any contractor, and any independent
				analysis; and
									(ii)the original
				budget at completion;
									(F)the rough order of
				magnitude of the costs of any reasonable alternative system, or reasonable
				alternative approach to establishing an equivalent outcome or
				capability;
								(G)a statement of the
				reasons underlying the project’s significant deviation;
								(H)the identities of
				the project managers responsible for program management and cost control of the
				program; and
								(I)a summary of the
				plan of action to remedy the significant deviation.
								(3)Deadline
								(A)Notification
				based on quarterly reportIf the determination of significant
				deviation is based on a report submitted under subsection (b)(1), the Agency
				Head shall notify Congress in accordance with paragraph (2) not later than 14
				days after the end of the quarter upon which such report is based.
								(B)Notification
				based on interim reportIf the determination of significant
				deviation is based on a report submitted under subsection (b)(2), the Secretary
				shall notify Congress in accordance with paragraph (2) not later than 14 days
				after the submission of such report.
								(e)Determination of
				gross deviation
							(1)Chief
				information officerUpon receiving a report under subsection (c),
				the Chief Information Officer shall—
								(A)determine if any
				IT investment project has grossly deviated; and
								(B)report any such
				determination to the Agency Head.
								(2)Congressional
				notificationIf the Chief Information Officer determines under
				paragraph (1) that an IT investment project has grossly deviated and the Agency
				Head has not issued a report to the appropriate congressional committees of a
				gross deviation for that project under this section since the project was last
				required to be re-baselined under this section, the Agency Head shall submit a
				report to the appropriate congressional committees and to the Government
				Accountability Office that includes—
								(A)written
				notification of such determination, which states—
									(i)the date on which
				such determination was made; and
									(ii)an indication of
				whether or not the project has been previously reported as a significant or
				gross deviation by the Chief Information Officer, and the date of any such
				report;
									(B)incorporations by
				reference of all prior reports to Congress on the project required under this
				section;
								(C)updated accounts
				of the items described in subparagraphs (C) through (H) of subsection
				(d)(2);
								(D)the original
				estimate at completion for the project manager, any contractor, and any
				independent analysis;
								(E)a graphical
				depiction of actual cost variance since the commencement of the
				contract;
								(F)the amount, if
				any, of incentive award fees any contractor has received since the commencement
				of the contract and the reasons for receiving such award fees;
								(G)the project
				manager’s estimated cost at completion and estimated completion date for the
				project if current requirements are not modified;
								(H)the project
				manager’s estimated cost at completion and estimated completion date for the
				project based on reasonable modification of such requirements;
								(I)an explanation of
				the most significant occurrence contributing to the variance identified,
				including cost, schedule, and performance variances, and the effect such
				occurrence will have on future project costs and program schedule;
								(J)a statement
				regarding previous or anticipated re-baselining or re-planning of the project
				and the names of the individuals responsible for approval;
								(K)the original life
				cycle cost of the investment and the expected life cycle cost of the investment
				expressed in constant base year dollars and in current dollars; and
								(L)a comprehensive
				plan of action to remedy the gross deviation, and milestones established to
				control future cost, schedule, and performance deviations in the future.
								(3)Remedial
				actionIf the Chief Information Officer determines under
				paragraph (1) that an IT investment project has grossly deviated, the Agency
				Head, in consultation with the Chief Information Officer, shall ensure
				that—
								(A)a report is
				submitted to the appropriate congressional committees that—
									(i)describes the
				primary business case and key functional requirements for the project;
									(ii)describes any
				portions of the project that have technical requirements of sufficient clarity
				that such portions may be feasibly procured under firm, fixed-price
				contract;
									(iii)includes a
				certification by the Agency Head, after consultation with the Chief Information
				Officer, that all technical requirements have been reviewed and validated to
				ensure alignment with the reported business case;
									(iv)describes any
				changes to the primary business case or key functional requirements which have
				occurred since project inception; and
									(v)includes an
				independent cost estimate for the project conducted by an entity approved by
				the Director;
									(B)an analysis is
				submitted to the appropriate congressional committees that—
									(i)describes agency
				business goals that the project was originally designed to address;
									(ii)includes a gap
				analysis of what project deliverables remain in order for the agency to
				accomplish the business goals referred to in clause (i);
									(iii)identifies the 3
				most cost-effective alternative approaches to the project which would achieve
				the business goals referred to in clause (i); and
									(iv)includes a
				cost-benefit analysis, which compares—
										(I)the completion of
				the project with the completion of each alternative approach, after factoring
				in future costs associated with the termination of the project; and
										(II)the termination
				of the project without pursuit of alternatives, after factoring in foregone
				benefits; and
										(C)a new baseline of
				the project is established that is consistent with the independent cost
				estimate required under subparagraph (A)(v); and
								(D)the project is
				designated as a core IT investment project and subjected to the requirements
				under subsection (f).
								(4)Deadline and
				funding contingency
								(A)Notification and
				remedial action based on quarterly report
									(i)In
				generalIf the determination of gross deviation is based on a
				report submitted under subsection (c)(1), the Agency Head shall—
										(I)not later than 45
				days after the end of the quarter upon which such report is based, notify the
				appropriate congressional committees in accordance with paragraph (2);
				and
										(II)not later than
				180 days after the end of the quarter upon which such report is based, ensure
				the completion of remedial action under paragraph (3).
										(ii)Failure to meet
				deadlinesIf the Agency Head fails to meet the deadlines
				described in clause (i)(II), additional funds may not be obligated to support
				expenditures associated with the project until the requirements of this
				subsection have been fulfilled.
									(B)Notification and
				remedial action based on interim report
									(i)In
				generalIf the determination of gross deviation is based on a
				report submitted under subsection (c)(2), the Secretary shall—
										(I)not later than 45
				days after the submission of such report, notify the appropriate congressional
				committees in accordance with paragraph (2); and
										(II)not later than
				180 days after the submission of such report, ensure the completion of remedial
				action in accordance with paragraph (3).
										(ii)Failure to meet
				deadlinesIf the Agency Head fails to meet the deadlines
				described in clause (i)(II), additional funds may not be obligated to support
				expenditures associated with the project until the requirements of this
				subsection have been fulfilled.
									(f)Additional
				requirements for core IT investment project reports
							(1)Initial
				reportIf a report described in subsection (e)(3)(A) has not been
				submitted for a core IT investment project, the Agency Head, in coordination
				with the Chief Information Officer and responsible program managers, shall
				prepare an initial report for inclusion in the first budget submitted to
				Congress under section 1105(a) of title 31, United States Code, after the
				designation of a project as a core IT investment project, which
				includes—
								(A)a description of
				the primary business case and key functional requirements for the
				project;
								(B)an identification
				and description of any portions of the project that have technical requirements
				of sufficient clarity that such portions may be feasibly procured under firm,
				fixed-price contracts;
								(C)an independent
				cost estimate for the project;
								(D)certification by
				the Chief Information Officer that all technical requirements have been
				reviewed and validated to ensure alignment with the reported business case;
				and
								(E)any changes to the
				primary business case or key functional requirements which have occurred since
				project inception.
								(2)Quarterly review
				of business caseThe Agency Head, in coordination with the Chief
				Information Officer and responsible program managers, shall—
								(A)monitor the
				primary business case and core functionality requirements reported to Congress
				for designated core IT investment projects; and
								(B)if changes to the
				primary business case or key functional requirements for a core IT investment
				project occur in any fiscal quarter, submit a report to Congress not later than
				7 days after the end of such quarter that details the changes and describes the
				impact the changes will have on the cost and ultimate effectiveness of the
				project.
								(3)Alternative
				significant deviation determinationIf the Chief Information
				Officer determines, subsequent to a change in the primary business case or key
				functional requirements, that without such change the project would have
				significantly deviated—
								(A)the Chief
				Information Officer shall notify the Agency Head of the significant deviation;
				and
								(B)the Agency Head
				shall fulfill the requirements under subsection (d)(2) in accordance with the
				deadlines under subsection (d)(3).
								(4)Alternative
				gross deviation determinationIf the Chief Information Officer
				determines, subsequent to a change in the primary business case or key
				functional requirements, that without such change the project would have
				grossly deviated—
								(A)the Chief
				Information Officer shall notify the Agency Head of the gross deviation;
				and
								(B)the Agency Head
				shall fulfill the requirements under subsections (e)(2) and (e)(3) in
				accordance with subsection
				(e)(4).
								.
			(b)Inclusion in the
			 budget submitted to congressSection 1105(a) of title 31, United
			 States Code, is amended—
				(1)in the matter
			 preceding paragraph (1), by striking include in each budget the
			 following: and inserting include in each budget—;
				(2)by redesignating
			 the second paragraph (33) (as added by section 889(a) of Public Law 107–296) as
			 paragraph (35);
				(3)in each of
			 paragraphs (1) through (34), by striking the period at the end and inserting a
			 semicolon;
				(4)in paragraph (35)
			 (as redesignated by paragraph (2)), by striking the period at the end and
			 inserting ; and; and
				(5)by adding at the
			 end the following:
					
						(36)the reports
				prepared under section 11317(f) of title 40, United States Code, relating to
				the core IT investment projects of the
				agency.
						.
				(c)Improvement of
			 information technology acquisition and developmentSubchapter II
			 of chapter 113 of title 40, United States Code, is amended by adding at the end
			 the following:
				
					11319.Acquisition
				and development
						(a)Establishment of
				programsNot later than 120 days after the date of the enactment
				of this section, each Agency Head (as defined in section 11317(a) of title 49,
				United States Code) shall establish a program to improve the information
				technology (referred to in this section as IT) processes of the
				agency overseen by the Agency Head.
						(b)Program
				requirementsEach program established pursuant to this section
				shall include—
							(1)a documented
				process for information technology acquisition planning, requirements
				development and management, project management and oversight, earned-value
				management, and risk management;
							(2)the development of
				appropriate metrics for performance measurement of—
								(A)processes and
				development status; and
								(B)continuous process
				improvement;
								(3)a process to
				ensure that key program personnel have an appropriate level of experience or
				training in the planning, acquisition, execution, management, and oversight of
				information technology; and
							(4)a process to
				ensure that the applicable department and subcomponents implement and adhere to
				established processes and requirements relating to the planning, acquisition,
				execution, management, and oversight of information technology programs and
				developments.
							(c)OMB
				GuidanceThe Director of the Office of Management and Budget
				shall—
							(1)prescribe
				uniformly applicable guidance to the administration of all the programs
				established under subsection (a); and
							(2)take any actions
				that are necessary to ensure that Federal agencies comply with the
				guidance.
							(d)Annual report to
				CongressNot later than the last day of February of each year,
				the Agency Head shall submit a report to Congress that includes—
							(1)a detailed summary
				of the accomplishments of the program established by the Agency Head pursuant
				to this section;
							(2)the status of
				completeness of implementation of each of the program requirements, and the
				date each such requirement was deemed to be completed;
							(3)the percentage of
				Federal IT projects covered under the program compared to all of the IT
				projects of the agency, listed by number of programs and by annual dollars
				expended;
							(4)the
				identification, listed by name and position, of—
								(A)the person
				assigned responsibility for implementation and management of the program and
				the percent of such person’s time used to carry out such responsibility;
				and
								(B)the person to whom
				the person described in subparagraph (A) reports;
								(5)a detailed
				breakdown of the sources and uses of the amounts spent by the agency during the
				previous fiscal year to support the activities of the program;
							(6)a copy of any
				guidance issued under the program and a statement regarding whether each such
				guidance is mandatory;
							(7)the identification
				of the metrics developed in accordance with subsection (b)(2);
							(8)a description of
				how paragraphs (3) and (4) of subsection (b) have been implemented and any
				related agency guidance; and
							(9)a description of
				how continuous process improvement has been implemented and the objectives of
				such
				guidance.
							.
			(d)Clerical
			 amendmentsThe table of sections for chapter 113 of title 40,
			 United States Code, is amended—
				(1)by striking the
			 item relating to section 11317 and inserting the following:
					
						
							11317. Significant and gross
				deviations.
						
						;
				  and
				(2)by inserting after
			 the item relating to section 11318 the following:
					
						
							11319. Acquisition and
				development.
						
						.
				3.IT Strike
			 Force
			(a)PurposeThe
			 Director of the Office of Management of Budget (referred to in this section as
			 the Director), in consultation with the Administrator of the
			 Office of Electronic Government and Information and Technology at the Office of
			 Management and Budget (referred to in this section as the E-Gov
			 Administrator), shall assist agencies in avoiding significant and gross
			 deviations in the cost, schedule, and performance of IT investment projects (as
			 such terms are defined in section 11317(a) of title 40, United States
			 Code).
			(b)IT Strike
			 Force
				(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the E-Gov
			 Administrator shall establish a small group of individuals (referred to in this
			 section as the IT Strike Force) to carry out the purpose
			 described in subsection (a).
				(2)QualificationsIndividuals
			 selected for the IT Strike Force—
					(A)shall be certified
			 at the Senior/Expert level according to the Federal Acquisition Certification
			 for Program and Project Managers (FAC–P/PM); or
					(B)shall have
			 comparable education, certification, training, and experience to successfully
			 manage high-risk IT investment projects.
					(3)NumberThe
			 Director, in consultation with the E-Gov Administrator, shall determine the
			 number of individuals who will be selected for the IT Strike Force.
				(c)Outside
			 consultants
				(1)IdentificationThe
			 E-Gov Administrator shall identify consultants in the private sector who have
			 expert knowledge in IT program management and program management review teams.
			 Not more than 20 percent of such consultants may be formally associated with
			 any 1 of the following types of entities:
					(A)Commercial
			 firms.
					(B)Nonprofit
			 entities.
					(C)Research and
			 development corporations receiving Federal financial assistance.
					(2)Use of
			 consultants
					(A)In
			 generalConsultants identified under paragraph (1) may be used to
			 assist the IT Strike Force in assessing and improving IT investment
			 projects.
					(B)LimitationConsultants
			 with a formally established relationship with an organization may not
			 participate in any assessment involving an IT investment project for which such
			 organization is under contract to provide technical support.
					(C)ExceptionThe
			 limitation described in subparagraph (B) may not be construed as precluding
			 access to anyone having relevant information helpful to the conduct of the
			 assessment.
					(3)ContractsThe
			 E-Gov Administrator, in conjunction with the Administrator of the General
			 Services Administration (GSA), may establish competitively bid contracts with 1
			 or more qualified consultants, independent of any GSA schedule.
				(d)Initial response
			 to anticipated significant or gross deviationIf the E-Gov
			 Administrator determines there is reasonable cause to believe that a major IT
			 investment project is likely to significantly or grossly deviate (as defined in
			 section 11317(a) of title 40, United States Code), including the receipt of
			 inconsistent or missing data, the E-Gov Administrator shall carry out the
			 following activities:
				(1)Recommend the
			 assignment of 1 or more members of the IT Strike Force to assess the project in
			 accordance with the scope and time period described in section 11317(c)(1) of
			 title 40, United States Code, beginning not later than 7 days after such
			 recommendation. No member of the Strike Force who is associated with the
			 department or agency whose IT investment project is the subject of the
			 assessment may be assigned to participate in this assessment. Such limitation
			 may not be construed as precluding access to anyone having relevant information
			 helpful to the conduct of the assessment.
				(2)If the E-Gov
			 Administrator determines that 1 or more qualified consultants are needed to
			 support the efforts of the IT Strike Force under paragraph (1), negotiate a
			 contract with the consultant to provide such support during the period in which
			 the IT Strike Force is conducting the assessment described in paragraph
			 (1).
				(3)Ensure that the
			 costs of an assessment under paragraph (1) and the support services of 1 or
			 more consultants under paragraph (2) are paid by the major IT investment
			 project being assessed.
				(4)Monitor the
			 progress made by the IT Strike Force in assessing the project.
				(e)Reduction of
			 significant or gross deviationIf the E-Gov Administrator
			 determines that the assessment conducted under subsection (d) confirms that a
			 major IT investment project is likely to significantly or grossly deviate, the
			 E-Gov Administrator shall recommend that the Agency Head (as defined in section
			 11317(a)(1) of title 40, United States Code) take steps to reduce the
			 deviation, which may include—
				(1)providing training
			 or mentoring to improve the qualifications of the program manager;
				(2)replacing the
			 program manager or other staff;
				(3)supplementing the
			 program management team with Federal Government employees or independent
			 contractors;
				(4)terminating the
			 project; or
				(5)hiring an
			 independent contractor to report directly to senior management and the E-Gov
			 Administrator.
				(f)Reprogramming of
			 funds
				(1)AuthorizationThe
			 Director may direct an Agency Head to reprogram amounts which have been
			 appropriated for such agency to pay for an assessment under subsection
			 (d).
				(2)NotificationAn
			 Agency Head who reprograms appropriations under paragraph (1) shall notify the
			 Committee on Appropriations of the
			 Senate and the Committee on
			 Appropriations of the House of Representatives of any such
			 reprogramming.
				(g)Report to
			 CongressThe Director shall include in the annual Report to
			 Congress on the Benefits of E-Government Initiatives a detailed summary of the
			 composition and activities of the IT Strike Force, including—
				(1)the number and
			 qualifications of individuals on the IT Strike Force;
				(2)a description of
			 the IT investment projects that the IT Strike Force has worked during the
			 previous fiscal year;
				(3)the major issues
			 that necessitated the involvement of the IT Strike Force to assist agencies
			 with assessing and managing IT investment projects and whether such issues were
			 satisfactorily resolved;
				(4)if the issues
			 referred to in paragraph (3) were not satisfactorily resolved, the issues still
			 needed to be resolved and the Agency Head’s plan for resolving such
			 issues;
				(5)a detailed
			 breakdown of the sources and uses of the amounts spent by the Office of
			 Management and Budget and other Federal agencies during the previous fiscal
			 year to support the activities of the IT Strike Force; and
				(6)a determination of
			 whether the IT Strike Force has been effective in reducing the amount of IT
			 investment projects that deviate or significantly deviate.
				
	
		1.Short titleThis Act may be cited as the
			 Information Technology Investment
			 Oversight Enhancement and Waste Prevention Act of
			 2008.
		2.IT investment
			 projects
			(a)Significant and gross
			 deviationsSection 11317 of title 40, United States Code, is
			 amended to read as follows:
				
					11317.Significant and
				gross deviations
						(a)DefinitionsIn
				this subchapter:
							(1)Agency
				headThe term Agency Head means the head of the
				Federal agency that is primarily responsible for the IT investment project
				under review.
							(2)ANSI EIA–748–B
				standardThe term ANSI EIA–748–B Standard means the
				measurement tool jointly developed by the American National Standards Institute
				and the Electronic Industries Alliance to analyze Earned Value Management
				systems.
							(3)Appropriate
				congressional committeesThe term appropriate
				congressional committees means—
								(A)the
				Committee on Homeland Security and
				Governmental Affairs of the Senate;
								(B)the
				Committee on Oversight and Government Reform of
				the House of Representatives;
								(C)the
				Committee on Appropriations of the
				Senate;
								(D)the
				Committee on Appropriations of the House of
				Representatives; and
								(E)any other relevant
				congressional committee with jurisdiction over an agency required to take
				action under this section.
								(4)Chief information
				officerThe term Chief Information Officer means the
				Chief Information Officer designated under section 3506(a)(2) of title 44 of
				the Federal agency that is primarily responsible for the IT investment project
				under review.
							(5)Core IT investment
				projectThe terms core IT investment project and
				core project mean a mission critical IT investment project
				designated as such by the Chief Information Officer, with approval by the
				Agency Head under subsection (b).
							(6)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(7)Earned value
				managementThe term Earned Value Management means
				the cost, performance, and schedule data used to determine project status and
				developed in accordance with the ANSI EIA–748–B standard.
							(8)Grossly
				deviatedThe term grossly deviated means cost,
				schedule, or performance variance that is at least 40 percent from the Original
				Baseline.
							(9)Independent government
				cost estimateThe term independent government cost
				estimate means a pragmatic and neutral analysis, assessment, and
				quantification of all costs and risks associated with the acquisition of an IT
				investment project, which—
								(A)is based on programmatic
				and technical specifications provided by the office within the agency with
				primary responsibility for the development, procurement, and delivery of the
				project;
								(B)is formulated and
				provided by an entity other than the office within the agency with primary
				responsibility for the development, procurement, and delivery of the
				project;
								(C)contains sufficient
				detail to inform the selection of an Earned Value Management baseline benchmark
				measure under the ANSI EIA–748–B standard; and
								(D)accounts for the full
				life cycle cost plus associated operations and maintenance expenses over the
				usable life of the project’s deliverables.
								(10)IT investment
				projectThe terms IT investment project and
				project mean an information technology system or acquisition
				that—
								(A)requires special
				management attention because of its importance to the mission or function of
				the agency, a component of the agency, or another organization;
								(B)is for financial
				management and obligates more than $500,000 annually;
								(C)has significant program
				or policy implications;
								(D)has high executive
				visibility;
								(E)has high development,
				operating, or maintenance costs;
								(F)is funded through other
				than direct appropriations; or
								(G)is defined as major by
				the agency’s capital planning and investment control process.
								(11)Life cycle
				costThe term life cycle cost means the total cost
				of an IT investment project for planning, research and development,
				modernization, enhancement, operation, and maintenance.
							(12)Original
				baseline
								(A)In
				generalExcept as provided under subparagraph (B), the term
				Original Baseline means the ANSI EIA–748–B Standard-compliant
				Earned Value Management benchmark established at the commencement of an IT
				investment project.
								(B)Grossly deviated
				projectIf an IT investment project grossly deviates from its
				Original Baseline (as defined in subparagraph (A)), the term Original
				Baseline means the ANSI EIA–748–B Standard-compliant Earned Value
				Management benchmark established under subsection (e)(3)(C).
								(13)Significantly
				deviatedThe term significantly deviated means
				Earned Value Management variance that is at least 20 percent from the Original
				Baseline.
							(b)Core IT investment
				projects designationExcept as provided under paragraph (2), each
				Chief Information Officer, with approval by the Agency Head, shall—
							(1)identify the major IT
				investments that are the most critical to the agency; and
							(2)designate those most
				mission critical IT investment projects as core IT investment
				projects or core projects, after considering, among
				other factors—
								(A)whether the project
				represents a significant high-dollar value relative to the average IT
				investment project in the agency’s portfolio;
								(B)whether the project
				delivers a capability critical to the successful completion of the agency
				mission, or a portion of such mission;
								(C)whether the project
				incorporates unproven or previously undeveloped technology to meet primary
				project technical requirements; or
								(D)whether the project would
				have a significant negative impact on the successful completion of the agency
				mission if the project experienced significant cost, schedule, or performance
				deviations.
								(c)Cost, schedule, and
				performance reports
							(1)Quarterly
				reportsNot later than 14 days after the end of each fiscal
				quarter, the project manager for an IT investment project shall submit a
				written report to the Chief Information Officer that includes, as of the last
				day of the applicable quarter—
								(A)a description of the
				cost, schedule, and performance of all projects under the project manager’s
				supervision;
								(B)the original and current
				project cost, schedule, and performance benchmarks for each project under the
				project manager’s supervision;
								(C)the quarterly and
				cumulative cost, schedule, and performance variance related to each IT
				investment project under the project manager’s supervision since the
				commencement of the project;
								(D)for each project under
				the project manager’s supervision, any known, expected, or anticipated changes
				to project schedule milestones or project performance benchmarks included as
				part of the original or current baseline description;
								(E)the current cost,
				schedule, and performance status of all projects under supervision that were
				previously identified as significantly deviated or grossly deviated; and
								(F)any corrective actions
				taken to address problems discovered under subparagraphs (C) through
				(E).
								(2)Interim
				reportsIf the project manager for an IT investment project
				determines that there is reasonable cause to believe that an IT investment
				project has significantly deviated or grossly deviated since the issuance of
				the latest quarterly report, the project manager shall submit to the Chief
				Information Officer, not later than 14 days after such determination, a report
				on the project that includes, as of the date of the report—
								(A)a description of the
				original and current program cost, schedule, and performance benchmarks;
								(B)the cost, schedule, or
				performance variance related to the IT investment project since the
				commencement of the project;
								(C)any known, expected, or
				anticipated changes to the project schedule milestones or project performance
				benchmarks included as part of the original or current baseline
				description;
								(D)the major reasons
				underlying the significant or gross deviation of the project; and
								(E)a corrective action plan
				to correct such deviations.
								(d)Determination of
				significant deviation
							(1)Chief information
				officerUpon receiving a report under subsection (c), the Chief
				Information Officer shall—
								(A)determine if any IT
				investment project has significantly deviated; and
								(B)report such determination
				to the Agency Head.
								(2)Congressional
				notificationIf the Chief Information Officer determines under
				paragraph (1) that an IT investment project has significantly deviated and the
				Agency Head has not issued a report to the appropriate congressional committees
				of a significant deviation for that project under this section since the
				project was last required to be re-baselined under this section, the Agency
				Head shall submit a report to the appropriate congressional committees, the
				Director, and the Government Accountability Office that includes—
								(A)written notification of
				such determination;
								(B)the date on which such
				determination was made;
								(C)the amount of the cost
				increases and the extent of the schedule delays with respect to such
				project;
								(D)any requirements
				that—
									(i)were added subsequent to
				the original contract; or
									(ii)were originally
				contracted for, but were changed by deferment or deletion from the original
				schedule, or were otherwise no longer included in the requirements contracted
				for;
									(E)an explanation of the
				differences between—
									(i)the estimate at
				completion between the project manager, any contractor, and any independent
				analysis; and
									(ii)the original budget at
				completion;
									(F)a statement of the
				reasons underlying the project’s significant deviation; and
								(G)a summary of the plan of
				action to remedy the significant deviation.
								(3)Deadline
								(A)Notification based on
				quarterly reportIf the determination of significant deviation is
				based on a report submitted under subsection (b)(1), the Agency Head shall
				notify Congress and the Director in accordance with paragraph (2) not later
				than 21 days after the end of the quarter upon which such report is
				based.
								(B)Notification based on
				interim reportIf the determination of significant deviation is
				based on a report submitted under subsection (b)(2), the Agency Head shall
				notify Congress and the Director in accordance with paragraph (2) not later
				than 21 days after the submission of such report.
								(e)Determination of gross
				deviation
							(1)Chief information
				officerUpon receiving a report under subsection (c), the Chief
				Information Officer shall—
								(A)determine if any IT
				investment project has grossly deviated; and
								(B)report any such
				determination to the Agency Head.
								(2)Congressional
				notificationIf the Chief Information Officer determines under
				paragraph (1) that an IT investment project has grossly deviated and the Agency
				Head has not issued a report to the appropriate congressional committees of a
				gross deviation for that project under this section since the project was last
				required to be re-baselined under this section, the Agency Head shall submit a
				report to the appropriate congressional committees, the Director, and the
				Government Accountability Office that includes—
								(A)written notification of
				such determination, which states—
									(i)the date on which such
				determination was made; and
									(ii)an indication of whether
				or not the project has been previously reported as a significant or gross
				deviation by the Chief Information Officer, and the date of any such
				report;
									(B)incorporations by
				reference of all prior reports to Congress on the project required under this
				section;
								(C)updated accounts of the
				items described in subparagraphs (C) through (H) of subsection (d)(2);
								(D)the original estimate at
				completion for the project manager, any contractor, and any independent
				analysis;
								(E)a graphical depiction
				that shows monthly planned expenditures against actual expenditures since the
				commencement of the project;
								(F)the amount, if any, of
				incentive or award fees any contractor has received since the commencement of
				the contract and the reasons for receiving such incentive or award fees;
								(G)the project manager’s
				estimated cost at completion and estimated completion date for the project if
				current requirements are not modified;
								(H)the project manager’s
				estimated cost at completion and estimated completion date for the project
				based on reasonable modification of such requirements;
								(I)an explanation of the
				most significant occurrence contributing to the variance identified, including
				cost, schedule, and performance variances, and the effect such occurrence will
				have on future project costs and program schedule;
								(J)a statement regarding
				previous or anticipated re-baselining or re-planning of the project and the
				names of the individuals responsible for approval;
								(K)the original life cycle
				cost of the investment and the expected life cycle cost of the investment
				expressed in constant base year dollars and in current dollars; and
								(L)a comprehensive plan of
				action to remedy the gross deviation, and milestones established to control
				future cost, schedule, and performance deviations in the future.
								(3)Remedial
				action
								(A)In
				generalIf the Chief Information Officer determines under
				paragraph (1) that an IT investment project has grossly deviated, the Agency
				Head, in consultation with the Chief Information Officer, shall develop and
				implement a remedial action plan that includes—
									(i)a report that—
										(I)describes the primary
				business case and key functional requirements for the project;
										(II)describes any portions
				of the project that have technical requirements of sufficient clarity that such
				portions may be feasibly procured under firm, fixed-price contract;
										(III)includes a
				certification by the Agency Head, after consultation with the Chief Information
				Officer, that all technical requirements have been reviewed and validated to
				ensure alignment with the reported business case;
										(IV)describes any changes to
				the primary business case or key functional requirements which have occurred
				since project inception; and
										(V)includes an independent
				government cost estimate for the project conducted by an entity approved by the
				Director;
										(ii)an analysis that—
										(I)describes agency business
				goals that the project was originally designed to address;
										(II)includes a gap analysis
				of what project deliverables remain in order for the agency to accomplish the
				business goals referred to in subclause (I);
										(III)identifies the 3 most
				cost-effective alternative approaches to the project which would achieve the
				business goals referred to in subclause (I); and
										(IV)includes a cost-benefit
				analysis, which compares—
											(aa)the completion of the
				project with the completion of each alternative approach, after factoring in
				future costs associated with the termination of the project; and
											(bb)the termination of the
				project without pursuit of alternatives, after factoring in foregone benefits;
				and
											(iii)a new baseline of the
				project is established that is consistent with the independent government cost
				estimate required under clause (i)(V); and
									(iv)the project is
				designated as a core IT investment project and subjected to the requirements
				under subsection (f).
									(B)Submission to
				congressThe remedial action plan and all corresponding reports,
				analyses, and actions under this paragraph shall be submitted to the
				appropriate congressional committees and the Director.
								(C)Reporting and analysis
				exemptions
									(i)In
				generalThe Chief Information Officer, in coordination with the
				Agency Head and the Director, may forego the completion of any element of a
				report or analysis under clause (i) or (ii) of subparagraph (A) if the Chief
				Information Officer determines that such element is not relevant to the
				understanding of the difficulties facing the project or further continuation of
				the project in a timely and cost-efficient manner.
									(ii)Identification of
				reasonsThe Chief Information Officer shall include the reasons
				for not including any element referred to in clause (i) in the report submitted
				to Congress under subparagraph (B).
									(4)Deadline and funding
				contingency
								(A)Notification and
				remedial action based on quarterly report
									(i)In
				generalIf the determination of gross deviation is based on a
				report submitted under subsection (c)(1), the Agency Head shall—
										(I)not later than 45 days
				after the end of the quarter upon which such report is based, notify the
				appropriate congressional committees and the Director in accordance with
				paragraph (2); and
										(II)not later than 180 days
				after the end of the quarter upon which such report is based, ensure the
				completion of remedial action under paragraph (3).
										(ii)Failure to meet
				deadlinesIf the Agency Head fails to meet the deadlines
				described in clause (i)(II), additional funds may not be obligated to support
				expenditures associated with the project until the requirements of this
				subsection have been fulfilled.
									(B)Notification and
				remedial action based on interim report
									(i)In
				generalIf the determination of gross deviation is based on a
				report submitted under subsection (c)(2), the Agency Head shall—
										(I)not later than 45 days
				after the submission of such report, notify the appropriate congressional
				committees in accordance with paragraph (2); and
										(II)not later than 180 days
				after the submission of such report, ensure the completion of remedial action
				in accordance with paragraph (3).
										(ii)Failure to meet
				deadlinesIf the Agency Head fails to meet the deadlines
				described in clause (i)(II), additional funds may not be obligated to support
				expenditures associated with the project until the requirements of this
				subsection have been fulfilled.
									(f)Additional requirements
				for core IT investment project reports
							(1)Initial
				reportIf a report described in subsection (e)(3)(A) has not been
				submitted for a core IT investment project, the Agency Head, in coordination
				with the Chief Information Officer and responsible program managers, shall
				prepare an initial report for inclusion in the first budget submitted to
				Congress under section 1105(a) of title 31, United States Code, after the
				designation of a project as a core IT investment project, which
				includes—
								(A)a description of the
				primary business case and key functional requirements for the project;
								(B)an identification and
				description of any portions of the project that have technical requirements of
				sufficient clarity that such portions may be feasibly procured under firm,
				fixed-price contracts;
								(C)an independent cost
				estimate for the project;
								(D)certification by the
				Chief Information Officer that all technical requirements have been reviewed
				and validated to ensure alignment with the reported business case; and
								(E)any changes to the
				primary business case or key functional requirements which have occurred since
				project inception.
								(2)Quarterly review of
				business caseThe Agency Head, in coordination with the Chief
				Information Officer and responsible program managers, shall—
								(A)monitor the primary
				business case and core functionality requirements reported to Congress and the
				Director for designated core IT investment projects; and
								(B)if changes to the primary
				business case or key functional requirements for a core IT investment project
				occur in any fiscal quarter, submit a report to Congress and the Director not
				later than 14 days after the end of such quarter that details the changes and
				describes the impact the changes will have on the cost and ultimate
				effectiveness of the project.
								(3)Alternative significant
				deviation determinationIf the Chief Information Officer
				determines, subsequent to a change in the primary business case or key
				functional requirements, that without such change the project would have
				significantly deviated—
								(A)the Chief Information
				Officer shall notify the Agency Head of the significant deviation; and
								(B)the Agency Head shall
				fulfill the requirements under subsection (d)(2) in accordance with the
				deadlines under subsection (d)(3).
								(4)Alternative gross
				deviation determinationIf the Chief Information Officer
				determines, subsequent to a change in the primary business case or key
				functional requirements, that without such change the project would have
				grossly deviated—
								(A)the Chief Information
				Officer shall notify the Agency Head of the gross deviation; and
								(B)the Agency Head shall
				fulfill the requirements under subsections (e)(2) and (e)(3) in accordance with
				subsection
				(e)(4).
								.
			(b)Inclusion in the budget
			 submitted to congressSection 1105(a) of title 31, United States
			 Code, is amended—
				(1)in the matter preceding
			 paragraph (1), by striking include in each budget the following:
			 and inserting include in each budget—;
				(2)by redesignating the
			 second paragraph (33) (as added by section 889(a) of Public Law 107–296) as
			 paragraph (35);
				(3)in each of paragraphs (1)
			 through (34), by striking the period at the end and inserting a
			 semicolon;
				(4)in paragraph (35) (as
			 redesignated by paragraph (2)), by striking the period at the end and inserting
			 ; and; and
				(5)by adding at the end the
			 following:
					
						(36)the reports prepared
				under section 11317(f) of title 40, United States Code, relating to the core IT
				investment projects of the
				agency.
						.
				(c)Improvement of
			 information technology acquisition and developmentSubchapter II
			 of chapter 113 of title 40, United States Code, is amended by adding at the end
			 the following:
				
					11319.Acquisition and
				development
						(a)Establishment of
				programsNot later than 120 days after the date of the enactment
				of this section, each Chief Information Officer, upon the approval of the
				Agency Head (as defined in section 11317(a) of title 40, United States Code)
				shall establish a program to improve the information technology (referred to in
				this section as IT) processes overseen by the Chief Information
				Officer.
						(b)Program
				requirementsEach program established pursuant to this section
				shall include—
							(1)a documented process for
				information technology acquisition planning, requirements development and
				management, project management and oversight, earned-value management, and risk
				management;
							(2)the development of
				appropriate metrics for performance measurement of—
								(A)processes and development
				status;
								(B)continuous process
				improvement; and
								(C)achievement of project
				outcomes;
								(3)a process to ensure that
				key program personnel have an appropriate level of experience and training and
				education, at an institution or institutions approved by the Director, in the
				planning, acquisition, execution, management, and oversight of information
				technology;
							(4)a process to ensure that
				the applicable department and subcomponents implement and adhere to established
				processes and requirements relating to the planning, acquisition, execution,
				management, and oversight of information technology programs and developments;
				and
							(5)a process for the Chief
				Information Officer to intervene or stop the funding of an IT investment if it
				is at risk of not achieving major project milestones.
							(c)OMB
				GuidanceThe Director of the Office of Management and Budget
				shall—
							(1)prescribe uniformly
				applicable guidance to the administration of all the programs established under
				subsection (a); and
							(2)take any actions that are
				necessary to ensure that Federal agencies comply with the guidance.
							(d)Annual report to
				CongressNot later than the last day of February of each year,
				the Agency Head shall submit a report to Congress that includes—
							(1)a detailed summary of the
				accomplishments of the program established by the Agency Head pursuant to this
				section;
							(2)the status of
				completeness of implementation of each of the program requirements, and the
				date each such requirement was deemed to be completed;
							(3)the percentage of Federal
				IT projects covered under the program compared to all of the IT projects of the
				agency, listed by number of programs and by annual dollars expended;
							(4)a detailed breakdown of
				the sources and uses of the amounts spent by the agency during the previous
				fiscal year to support the activities of the program;
							(5)a copy of any guidance
				issued under the program and a statement regarding whether each such guidance
				is mandatory;
							(6)the identification of the
				metrics developed in accordance with subsection (b)(2);
							(7)a description of how
				paragraphs (3) and (4) of subsection (b) have been implemented and any related
				agency guidance; and
							(8)a description of how
				continuous process improvement has been implemented and the objectives of such
				guidance.
							.
			(d)Clerical
			 amendmentsThe table of sections for chapter 113 of title 40,
			 United States Code, is amended—
				(1)by striking the item
			 relating to section 11317 and inserting the following:
					
						
							11317. Significant and gross
				deviations.
						
						;
				  
					and(2)by inserting after the
			 item relating to section 11318 the following:
					
						
							11319. Acquisition and
				development.
						
						.
				3.IT Strike Force
			(a)PurposeThe
			 Director of the Office of Management of Budget (referred to in this section as
			 the Director), in consultation with the Administrator of the
			 Office of Electronic Government and Information and Technology at the Office of
			 Management and Budget (referred to in this section as the E–Gov
			 Administrator), shall assist agencies in avoiding significant and gross
			 deviations in the cost, schedule, and performance of IT investment projects (as
			 such terms are defined in section 11317(a) of title 40, United States
			 Code).
			(b)IT Strike
			 Force
				(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the E–Gov
			 Administrator shall establish a small group of individuals (referred to in this
			 section as the IT Strike Force) to carry out the purpose
			 described in subsection (a).
				(2)QualificationsIndividuals
			 selected for the IT Strike Force—
					(A)shall be certified at the
			 Senior/Expert level according to the Federal Acquisition Certification for
			 Program and Project Managers (FAC–P/PM); or
					(B)shall have comparable
			 education, certification, training, and experience to successfully manage
			 high-risk IT investment projects.
					(3)NumberThe
			 Director, in consultation with the E–Gov Administrator, shall determine the
			 number of individuals who will be selected for the IT Strike Force.
				(c)Outside
			 consultants
				(1)IdentificationThe
			 E–Gov Administrator shall identify consultants in the private sector who have
			 expert knowledge in IT program management and program management review teams.
			 Not more than 20 percent of such consultants may be formally associated with
			 any one of the following types of entities:
					(A)Commercial firms.
					(B)Nonprofit
			 entities.
					(C)Federally funded research
			 and development centers.
					(2)Use of
			 consultants
					(A)In
			 generalConsultants identified under paragraph (1) may be used to
			 assist the IT Strike Force in assessing and improving IT investment
			 projects.
					(B)LimitationConsultants
			 with a formally established relationship with an organization may not
			 participate in any assessment involving an IT investment project for which such
			 organization is under contract to provide technical support.
					(C)ExceptionThe
			 limitation described in subparagraph (B) may not be construed as precluding
			 access to anyone having relevant information helpful to the conduct of the
			 assessment.
					(3)ContractsThe
			 E–Gov Administrator, in conjunction with the Administrator of the General
			 Services Administration (GSA), may establish competitively bid contracts with
			 one or more qualified consultants, independent of any GSA schedule.
				(d)Initial response to
			 anticipated significant or gross deviationIf the E–Gov
			 Administrator determines there is reasonable cause to believe that a major IT
			 investment project is likely to significantly or grossly deviate (as defined in
			 section 11317(a) of title 40, United States Code), including the receipt of
			 inconsistent or missing data, the E–Gov Administrator shall carry out the
			 following activities:
				(1)Recommend the assignment
			 of one or more members of the IT Strike Force to assess the project in
			 accordance with the scope and time period described in section 11317(c)(1) of
			 title 40, United States Code, beginning not later than 14 days after such
			 recommendation. No member of the Strike Force who is associated with the
			 department or agency whose IT investment project is the subject of the
			 assessment may be assigned to participate in this assessment. Such limitation
			 may not be construed as precluding access to anyone having relevant information
			 helpful to the conduct of the assessment.
				(2)If the E–Gov
			 Administrator determines that one or more qualified consultants are needed to
			 support the efforts of the IT Strike Force under paragraph (1), negotiate a
			 contract with the consultant to provide such support during the period in which
			 the IT Strike Force is conducting the assessment described in paragraph
			 (1).
				(3)Ensure that the costs of
			 an assessment under paragraph (1) and the support services of one or more
			 consultants under paragraph (2) are paid by the major IT investment project
			 being assessed.
				(4)Monitor the progress made
			 by the IT Strike Force in assessing the project.
				(e)Reduction of
			 significant or gross deviationIf the E–Gov Administrator
			 determines that the assessment conducted under subsection (d) confirms that a
			 major IT investment project is likely to significantly or grossly deviate, the
			 E–Gov Administrator shall recommend that the Agency Head (as defined in section
			 11317(a)(1) of title 40, United States Code) take steps to reduce the
			 deviation, which may include—
				(1)providing training,
			 education, or mentoring to improve the qualifications of the program
			 manager;
				(2)replacing the program
			 manager or other staff;
				(3)supplementing the program
			 management team with Federal Government employees or independent
			 contractors;
				(4)terminating the project;
			 or
				(5)hiring an independent
			 contractor to report directly to senior management and the E–Gov
			 Administrator.
				(f)Reprogramming of
			 funds
				(1)AuthorizationThe
			 Director may direct an Agency Head to reprogram amounts which have been
			 appropriated for such agency to pay for an assessment under subsection
			 (d).
				(2)NotificationAn
			 Agency Head who reprograms appropriations under paragraph (1) shall notify the
			 Committee on Appropriations of the
			 Senate and the Committee on
			 Appropriations of the House of Representatives of any such
			 reprogramming.
				(g)Report to
			 CongressThe Director shall include in the annual Report to
			 Congress on the Benefits of E–Government Initiatives a detailed summary of the
			 composition and activities of the IT Strike Force, including—
				(1)the number and
			 qualifications of individuals on the IT Strike Force;
				(2)a description of the IT
			 investment projects that the IT Strike Force has worked during the previous
			 fiscal year;
				(3)the major issues that
			 necessitated the involvement of the IT Strike Force to assist agencies with
			 assessing and managing IT investment projects and whether such issues were
			 satisfactorily resolved;
				(4)if the issues referred to
			 in paragraph (3) were not satisfactorily resolved, the issues still needed to
			 be resolved and the Agency Head’s plan for resolving such issues;
				(5)a detailed breakdown of
			 the sources and uses of the amounts spent by the Office of Management and
			 Budget and other Federal agencies during the previous fiscal year to support
			 the activities of the IT Strike Force; and
				(6)a determination of
			 whether the IT Strike Force has been effective in—
					(A)preventing projects from
			 deviating from the original baseline; and
					(B)assisting agencies in
			 conducting appropriate analysis and planning before a project is funded.
					
	
		October 1 (legislative day, September 17),
		  2008
		Reported with an amendment
	
